Name: Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part
 Type: Regulation
 Subject Matter: international affairs;  European construction;  international trade;  processed agricultural produce;  economic geography
 Date Published: nan

 7.5.1993 EN Official Journal of the European Communities L 113/1 COUNCIL REGULATION (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community signed Bilateral Agreements concerning certain agricultural arrangements in the form of exchanges of letters with Austria, Finland, Iceland, Norway, Sweden and Switzerland in Oporto on 2 May 1992; Whereas those Agreements were signed at the same time as the Agreement on the European Economic Area between the European Economic Community, the European Coal and Steel Community and the Member States thereof, of the one part, and the Member States of the European Free Trade Association, of the other part, hereinafter referred to as the EEA Agreement; whereas the objective of all parties was to ensure that the EEA Agreement and the Bilateral Agreements on agriculture entered into force at the same time; Whereas, as a result of the decision of the Swiss Confederation not to ratify the EEA Agreement, agreements in the form of exchanges of letters were signed on 17 March 1993 between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part, with a view to applying the Bilateral Agreements on agriculture signed on 2 May 1992 with those countries as from 15 April 1993 and until such time as the EEA Agreement enters into force; whereas the agreements of 17 March 1993 also provide that, except where the Contracting Parties decide otherwise, those provisional agreements are to expire on 1 January 1994 if the EEA Agreement does not enter into force on that date; Whereas, by Decision of 15 March 1993 (1), the Council approved the said agreements; Whereas the implementing provisions for the application of various provisions of those agreements must be laid down, HAS ADOPTED THIS REGULATION: Article 1 As regards agricultural products listed in Annex II to the Treaty and covered by the rules of a common organization of the market, the implementing provisions for the. Bilateral Agreements on agriculture signed on 2 May 1992 in Oporto between the European Economic Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part, shall be adopted in accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2) in the corresponding Articles of the other regulations on the common organization of the markets. Where the application of the agreements calls for close cooperation with the signatory States, the Commission may take any measures necessary to ensure such cooperation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable from 15 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1993. For the Council The President J. TRÃJBORG (1) OJ No L 109, 1. 5. 1993, p. 1. (2) OJ No L 148, 28. 6. 1968, p. 1. Regulation as last amended by Regulation (EEC) No 2071/92 (OJ No L 215, 30. 7. 1992, p. 1).